Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Suzuki et al. (USP 5,344,130) discloses an image forming system comprising: an image forming apparatus configured to form an image on a sheet (fig.1);
a post-processing apparatus (40) configured to perform the post-processing to the sheet on which the image is formed by the image forming apparatus, the sheet sorting device including,
a sheet sorting device comprising: a tray (164) configured to stack a sheet from an image forming apparatus;
a tray shifter (201) configured to move the tray in a tray shift direction perpendicular to a sheet conveyance direction in which the sheet is conveyed (fig.52);
a tray position detector (213) configured to detect shift positions of the tray (C31/L65-C32/L16), including a home position (SH1) and a shifted position (SH2) of the tray (fig.53); 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        1/28/2022